                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                      FILED
                          MISSOULA DIVISION                             OCT O1 2019
                                                                    Clerl<:, U.S District Coun
                                                                      District Of Montana
                                                                              Missoula

  CENTER FOR BIOLOGICAL
  DIVERSITY,                                       CV 19-109-M-DLC
                         Plaintiffs,

        vs.
                                                    ORDER
 DAVID BERNHARDT, Secretary of
 the U.S. Department of the Interior;
 and MARGARET EVERSON,
 Principal Deputy Director of U.S. Fish
 and Wildlife Service,

                      Defendants.

      Defendant-Intervenor State of Wyoming moves for the admission ofD.

David De Wald to practice before this Court in this case with Adrian Miller of

Sullivan Miller Law to act as local counsel. The application appears to be in order.

      Accordingly, IT IS ORDERED that Defendant-Intervenor State of

Wyoming's motion to admit D. David DeWald pro hac vice (Doc. 23) is

GRANTED on the condition that Mr. De Wald do his own work. This means that

he must: (1) do his own writing; (2) sign his own pleadings, motions, and briefs;

and (3) appear and participate personally. Counsel shall take steps to register on

the Court's website, www.mtd.uscourts.gov, or from the Clerk's Office. _



                                        -1-
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. DeWald, within fifteen (15) days of this Order, files a separate pleading

acknowledging his admission under the terms set forth above.

      DATED this    l ~~ day of October, 2019.




                                              Dana L. Christensen, Chief Judge
                                              United States District Court




                                        -2-
